Citation Nr: 0608969	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-20 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from February 1976 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for bilateral hearing loss and 
bilateral knee arthritis.

The veteran was scheduled to testify at a hearing at the RO 
before a Decision Review Officer in June 2004, July 2004, and 
October 2004.  The veteran was also scheduled for VA 
examinations in June 2002 and in March and July 2004.  The 
notices for the hearings and examinations were sent to the 
veteran's address of record; however, he did not report to 
any of the scheduled hearings or examinations.  The Board, 
then, finds that all due process has been satisfied with 
respect to the veteran's right to a hearing and medical 
examination.  


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
hearing loss that is due to any incident or event in military 
service, and sensorineural hearing loss as an organic disease 
of the nervous system is not shown to have been manifested to 
a compensable degree within one year after separation from 
service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
bilateral knee arthritis that is due to any incident or event 
in service, and arthritis is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  Bilateral knee arthritis was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.308 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

In April 2001 and February 2005, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim as well as its duty to assist him in 
substantiating his claim under the VCAA.  In addition, the 
discussions in the March 2003 Statement of the Case (SOC) and 
November 2003 and October 2004 Supplemental Statements of the 
Case (SSOC) informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

While the April 2001 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
February 2005 asked him to provide such evidence.  
Additionally, the March 2003 SOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which contains such notice.  All 
the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Together, the April 2001 and February 2005 letters, the March 
2003 SOC, and the November 2003 and October 2004 SSOCs 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis of the denials.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send medical records regarding 
treatment for his disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran responded to the RO's communications with 
additional argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Accordingly, we find that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the decision herein denies 
entitlement to compensation.  Any questions as to an 
appropriate disability rating or effective date to be 
assigned are therefore rendered moot.  Moreover, given the 
RO's ample communications regarding the evidence necessary to 
establish his disability, and the veteran's failure to follow 
through with multiple hearing and examination appointments, 
we find that it is not prejudicial to decide the case now.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system, 
including sensorineural hearing loss, and arthritis become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Bilateral hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Initially, the Board notes that the veteran failed to report 
for VA audiology examinations scheduled in June 2002 and 
March and July 2004.  Those examinations might have provided 
additional information regarding the veteran's claim.  
Regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
and the claimant, without good cause, fails to report for 
such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based upon the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655 (2005).

Here, in a written statement received in June 2003, the 
veteran indicated he did not receive notice of the June 2002 
examination; however, written notice was sent to his most 
current address of record and thus, the law presumes that the 
notice was properly mailed.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (appellant's assertion of non-receipt of RO 
decision and notice of the right to appeal was not clear 
evidence to the contrary to rebut presumption that notice was 
properly mailed).  Nonetheless, the veteran was notified that 
the examination was rescheduled for March 2004.  After he 
failed to appear for the March 2004 examination, he requested 
that the examination again be rescheduled.  The examination 
was rescheduled for July 2004, and the veteran was notified 
of the examination in writing, but he failed to appear.  
Thus, the Board must rely upon the evidence in the claims 
file to reach its decision.

Review of the evidence shows the veteran's service medical 
records reflect that, at his enlistment examination in 
September 1975, audiological examination did not reveal 
findings indicative of hearing loss for VA purposes, and his 
ears were normal on clinical evaluation.  During service, the 
veteran complained of pain in his ears and was treated for 
bilateral otitis media and tinea cruris.  However, 
audiological examinations conducted during his period of 
active military service, including in October 1979, which the 
Board notes is four months prior to discharge from service, 
were normal and did not reveal findings indicative of hearing 
loss as defined by VA.  The veteran's Certificate of Release 
and Discharge from Active Duty (DD Form 214) shows that his 
military occupational specialty was as a tactical aircraft 
maintenance specialist.  With this evidence in mind, the 
Board notes it is likely the veteran was exposed to acoustic 
trauma in service.  However, the service medical records do 
not show that, during service, the veteran had hearing loss.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not, per se, fatal to 
his claim.  The laws and regulations do not require in-
service complaints of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court has 
held where there [is] no evidence of the veteran's hearing 
disability until many years after separation from service, 
"[i]f evidence should sufficiently demonstrate a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service."  Hensley, 5 Vet. 
App. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992)).

In this regard, the Board notes there is no medical evidence 
of record showing the veteran currently has bilateral hearing 
loss.  VA records dated October 2002 to February 2003 and 
August 2004, as well as private medical records dated August 
1984 to April 1997 and August 2003, reflect no complaints, 
treatment, or findings related to bilateral hearing loss.  
Without a current diagnosis of bilateral hearing loss, the 
veteran's claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability 
being claimed, there can be no valid claim").  

Furthermore, service connection for hearing loss on a 
presumptive basis is not available in this case, because 
there is no evidence of record showing the veteran manifested 
an organic disease of the nervous system, including 
sensorineural hearing loss, to a compensable degree within 
his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this regard, 
although the veteran's separation examination is not of 
record, the Board again notes that an audiological 
examination conducted four months prior to his discharge from 
service revealed no objective findings of hearing loss.  

The Board has no reason to doubt that the veteran sincerely 
believes he has hearing loss that is due to his military 
service.  However, there is no medical evidence of record 
which supports the veteran's assertion, and there is no 
indication that the veteran has the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, when asked in October 2004 to provide 
additional evidence which might support his contentions in 
this regard, he did not avail himself of that opportunity.  

Accordingly, as it has not been shown that the veteran's 
bilateral hearing loss is related to service or any incident 
thereof, service connection for bilateral hearing loss must 
be denied.  

B.  Bilateral knee arthritis

After carefully reviewing the evidence of record, the Board 
finds that, while it appears the veteran currently has 
arthritis of the knees, there is no competent and probative 
medical evidence indicating that the veteran's bilateral knee 
disability is causally related to service.  

The veteran's service medical records show that, at his 
enlistment examination in September 1975, his lower 
extremities were normal on clinical evaluation and he denied 
having arthritis.  In January 1978, the veteran complained of 
knee pain off and on for several years, with a recent attack 
occurring a week before.  Clinical evaluation revealed no 
swelling, but there was vague pain on bending.  The diagnosis 
was intermittent left knee pain.

In March 1979, he was seen with a complaint of having twisted 
his right knee while lifting an aircraft canopy.  He had been 
seen three days before and told to exercise the knee.  
Objective examination of the knee was normal, and the 
assessment was of chronic knee pain.  He was given an ace 
bandage and placed on a seven-day limited duty physical 
profile, restricted from any prolonged standing, running, or 
walking, due to right knee pain of unknown etiology.  He was 
also referred for quadriceps exercises, and advised to return 
for followup as necessary.

In November 1979, the veteran complained of chronic pain 
after twisting his right knee.  Objective examination was 
normal, and the assessment was chronic knee pain.  After his 
separation from service in February 1980, there is no medical 
evidence indicative of chronic or continuous knee trouble for 
over nine years.

The first time the veteran is shown to have arthritis of the 
knee is in a July 1989 private medical record.  At that time 
he reported suffering an injury to his right knee during 
service and stated he continued to have periodic difficulty 
with his knee after service.  Examination of the left knee 
revealed asymmetry with associated quadriceps atrophy, and X-
rays revealed slight arthritic spur formation and joint 
calcifications bilaterally.  The diagnosis was left knee 
internal derangement.  Also of record is a January 2002 
written statement from D.L., M.D., which states he was 
treating the veteran for degenerative joint disease and that 
the veteran has limited standing ability due to severe pain.  

VA medical records show that an October 2002 X-ray of the 
knees revealed moderate tricompartmental degenerative 
arthritis bilaterally, with probable bilateral loose bodies.  
A February 2003 magnetic resonance image (MRI) revealed 
lateral collateral ligament strain, and an X-ray revealed 
interarticular multiple loose bodies, moderate suprapatellar 
knee effusion, and a small intraosseous ganglion cyst.  

Despite the evidence showing the veteran currently has 
degenerative arthritis bilaterally, the medical evidence does 
not show a nexus between the veteran's current diagnoses and 
his period of active military service.  In fact, the evidence 
of record does not contain any medical opinion relating the 
veteran's bilateral knee problem to service.  

In support of his claim, the veteran and his representative 
have pointed to an August 2003 orthopedic evaluation 
conducted by J.M.G., M.D., in conjunction with a Social 
Security disability claim.  Dr. JMG noted that he obtained 
his historical information from prior medical reports and 
directly from the veteran.  The Board notes the August 2003 
evaluation report may be incomplete, as it notes the 
veteran's medical history and provides clinical findings but 
does not contain a diagnosis.  Nonetheless, the veteran has 
pointed to this evaluation as a potential nexus opinion 
because Dr. JMG noted the veteran reported that he developed 
pain in both knees during service and also noted the veteran 
appeared to be a reliable historian.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board does consider Dr. JMG's report to be competent 
evidence; however, the Board finds the report to be of 
limited probative value in establishing a nexus between the 
veteran's arthritis and service because it does not 
specifically relate the veteran's arthritis to his military 
service.  Although Dr. JMG stated the veteran appeared to be 
a reliable

historian in terms of reporting his medical history in 
service, there is no indication that Dr. JMG reviewed the 
veteran's service medical records to verify the veteran's 
statements or to evaluate whether it is likely the veteran's 
current disability is due to the injuries the veteran 
suffered in service.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996) (to the effect that the opinion of a physician 
that a person is being truthful in his account is not 
necessarily probative as to the facts of the account).  

The only evidence of record that links the veteran's service 
and current arthritis of the knees consists of the veteran's 
own statements.  The Board does not doubt the veteran 
sincerely believes his arthritis was caused by service.  
However, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, supra.  

With no competent and probative medical evidence indicating 
that the veteran's current arthritis of the knees is causally 
related to his period of active military service, the claim 
for service connection must be denied on a direct basis.  See 
Hickson, supra.

In addition, service connection for arthritis of the knees on 
a presumptive basis is not available in this case because 
there is no evidence of record showing the veteran manifested 
arthritis to a compensable degree within his first post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  In this regard, although the 
veteran's separation examination is not of record, the Board 
again notes that the first time the veteran is shown to have 
arthritis in the evidence of record is in July 1989, which is 
nine years after he was separated from service.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for bilateral knee arthritis, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 1 
Vet. App. at 55.




ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for arthritis of the 
knees, bilaterally, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


